AMENDMENT TO THE ADVISORS SERIES TRUST FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 6th day of December, 2012, to the Fund Accounting Servicing Agreement, dated as of June 8, 2006, as amended (the "Fund Accounting Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") on behalf of its separate series listed on Exhibit K attached hereto (as amended from time to time), and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the parties desire to amend the fees and the funds of a series of the Trust; and WHEREAS, Section 10 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit K is hereby superseded and replaced with Amended Exhibit K attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By:/s/ Douglas G. Hess By: /s/ Michael R. McVoy Name:Douglas G. Hess Name:Michael R. McVoy Title:President Title:Executive Vice President 6/2012 - PIA Amended Exhibit K to the Advisors Series Trust Fund Accounting Servicing Agreement Name of Series PIA BBB Bond Fund PIA MBS Bond Fund PIA Short-Term Securities Fund PIA Moderate Duration Bond Fund PIA High Yield Fund PIA High Yield (MACS) Fund PIA Short Duration Bond Fund PIA Funds – BBB, MBS & High Yield (MACS) Funds FUND ACCOUNTING SERVICES - FEE SCHEDULE – at December,2012 Annual Fund Accounting Fee Per Fund* Base fee on the first $ million plus - basis points on $ million to $ million basis points on $ million to $ million basis point on $ million and over Additional Share Class per Fund* $ per year for each additional share class Advisor Information Source Web Portal ·$ /fund/month ·$ /fund/month for clients using an external administration service Plus Out-Of-Pocket Expenses – Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. ·Pricing Services ·$Domestic and Canadian Equities ·$Options ·$Corp/Gov/Agency Bonds ·$CMO's ·$International Equities and Bonds ·$Municipal Bonds ·$Money Market Instruments ·$ /Fund/Month - Mutual Fund Pricing ·$/Foreign Equity Security/Month for Corporate Action Service ·$/Domestic Equity Security/Month for Corporate Action Service ·$ /Month Manual Security Pricing (>10/day) ·Factor Services (BondBuyer) ·$ /CMO/Month ·$/Mortgage Backed/Month ·$ /Month Minimum Per Fund Group ·Fair Value Services (FT Interactive) ·$ on the first securities per day ·$ on the balance of securities per day Additional Services – Above pricing is for standard services.Available but not included above are the following services – multiple class funds, master feeder products, international income funds, funds with multiple advisors/sub-advisors. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. 6/2012-PIA Amended Exhibit K (continued) to the Advisors Series Trust Fund Accounting Servicing Agreement PIA Funds – Short-Term Securities, Moderate Duration, High Yield & Short Duration Bond Funds FUND ACCOUNTING SERVICES FEE SCHEDULE – at December, 2012 Annual Fund Accounting Fee Per Fund* Base fee on the first $ million plus - $ basis points on $ million to $ million basis points on $ million to $ million basis point on $ million and over Additional Share Class per Fund* $ per year for each additional share class Advisor Information Source Web Portal ·$ /fund/month ·$ /fund/month for clients using an external administration service Plus Out-Of-Pocket Expenses – Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. · Pricing Services ·$Domestic and Canadian Equities ·$Options ·$Corp/Gov/Agency Bonds ·$CMO's ·$International Equities and Bonds ·$Municipal Bonds ·$Money Market Instruments ·$ /Fund/Month - Mutual Fund Pricing ·$/Foreign Equity Security/Month for Corporate Action Service ·$/Domestic Equity Security/Month for Corporate Action Service ·$ /Month Manual Security Pricing (>10/day) ·Factor Services (BondBuyer) ·$ /CMO/Month ·$/Mortgage Backed/Month ·$ /Month Minimum Per Fund Group ·Fair Value Services (FT Interactive) ·$ on the first securities per day ·$ on the balance of securities per day Additional Services – Above pricing is for standard services.Available but not included above are the following services – multiple class funds, master feeder products, international income funds, funds with multiple advisors/sub-advisors. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s signature below acknowledges approval of the two fee schedules above. PACIFIC INCOME ADVISERS, INC. By: /s/ Thad M. Brown Printed Name:Thad M. Brown Title: COO Date: 8/16/13 6/2012-PIA
